IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket No. 39368/39413

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 615
                                                )
       Plaintiff-Respondent,                    )     Filed: August 29, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
STEPHEN ROBERT JONES,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and concurrent, unified sentence of five years, with two
       years determinate, for aggravated assault, affirmed; judgment of conviction and
       concurrent, unified sentence of three years, with one year determinate, for
       possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GUTIERREZ, Judge;
                                   and MELANSON, Judge

PER CURIAM
       In docket number 39368, Stephen Robert Jones pled guilty to aggravated assault, Idaho
Code §§ 18-901(a), 18-905(b). The district court sentenced Jones to a unified term of five years,
with two years determinate, to be served concurrently with his sentence in docket number 39413.
In docket number 39413, Jones pled guilty to possession of a controlled substance, Idaho Code
§§ 37-2732(c)(1), 19-2514. The district court sentenced Jones to a unified term of three years,
with one year determinate, to be served concurrently with his sentence in docket number 39368.
Jones appeals from both cases, contending his sentences are excessive. The two cases are
consolidated on appeal.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the records
in these cases, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgments of conviction and sentences are affirmed.




                                                  2